                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                    : Civil No. 1:20CV510
               Plaintiff,                    :
                                             :
              v.                             :
                                             :
$165,195.00 in U.S. CURRENCY,                :
                                             :
$9,702.00 in U.S. CURRENCY,                  :
                                             :
$5,000.00 in U.S. CURRENCY,                  :
                                             :
and                                          :
                                             :
$3,220.00 in U.S. CURRENCY,                  :
                   Defendants.               :


                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant properties which constitute or

were derived from proceeds traceable to an offense constituting specified unlawful activity

as defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, including

without limitation violations of 18 U.S.C. § 1955 and/or violations of gambling statutes

chargeable under State law and punishable by imprisonment for more than one year.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. § 1955(d)




            Case 1:20-cv-00510 Document 1 Filed 06/08/20 Page 1 of 4
for the forfeiture of the aforesaid defendant properties which constitute property used in

violation of the provisions of Chapter 95 of the United States Code.

       3.     The defendant properties were seized on December 9, 2019, while located

within the jurisdiction of this Court, and have been deposited to the U.S. Customs and

Border Protection Customs Suspense Account.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant properties.     This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant properties were seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, Plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute

upon the properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant properties are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.

       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant properties; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;




             Case 1:20-cv-00510 Document 1 Filed 06/08/20 Page 2 of 4
that judgment be entered declaring the defendant properties be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 8th day of June, 2020.

                                              Respectfully submitted,

                                              MATTHEW G.T. MARTIN
                                              United States Attorney


                                              /s/ Lynne P. Klauer
                                              Lynne P. Klauer
                                              Assistant United States Attorney
                                              NCSB #13815
                                              101 S. Edgeworth Street, 4th Floor
                                              Greensboro, NC 27401
                                              Phone: (336) 333-5351
                                              Email: lynne.klauer@usdoj.gov




            Case 1:20-cv-00510 Document 1 Filed 06/08/20 Page 3 of 4
Case 1:20-cv-00510 Document 1 Filed 06/08/20 Page 4 of 4
                                                         A



Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 1 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 2 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 3 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 4 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 5 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 6 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 7 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 8 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 9 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 10 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 11 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 12 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 13 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 14 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 15 of 16
Case 1:20-cv-00510 Document 1-1 Filed 06/08/20 Page 16 of 16
